19-60516-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:59:23 Page 1 of 11




Mont. LBF 19. CHAPTER 13 PLAN.
[Mont. LBR 9009-1(b)]

Juliane E. Lore (Bar ID # 9786)
LORE LAW FIRM PLLC
3201 Hesper Rd., Ste. 5
Billings, MT 59102
Tel.: (406) 206-0144
E-Mail: juliane@lorelaw.us

Attorney for Debtors

                       IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MONTANA

 IN RE:
                                                            Case No. 19-60516-13-BPH
 COLTIN LEE BURGESS and
 AMBER MARIE BURGESS                                        CHAPTER 13 PLAN
                                                            DATED JUNE 6, 2019
                                Debtors.



         To Debtors: In the following notice to creditors, you must check each box that applies.

        To Creditors: Your rights may be affected by this plan. Your claim may be reduced,
modified, or eliminated. If you oppose the plan’s treatment of your claim or any provision of this
plan, you must file an objection to confirmation at least 7 days before the date set for the hearing
on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
confirm this plan without further notice if no objection to confirmation is filed.

  _____      X         This Plan contains non-standard provisions in paragraph 11.
             No

  ____       X__       This Plan limits the amount of secured claims in paragraph 2(b) which may
  Yes        No        result in a partial payment or no payment at all to the secured creditor.
             X         This Plan avoids a security interest or lien in paragraph 11.
  Yes        No

   1. FUTURE EARNINGS/INCOME. The future earnings and other income of the Debtor
   is submitted to the supervision and control of the Chapter 13 Standing Trustee as necessary
   for the execution of this Plan, and Debtor(s) shall pay to the Trustee the sum of $800.00 each
   month for a term of 36 months, or until all of the provisions of this Plan have been
19-60516-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:59:23 Page 2 of 11



   completed. The Debtor shall make payments to the Trustee by wage withholding from his
   employer. Plan payments shall commence within thirty (30) days following the filing of the
   petition.

   2 PAYMENTS/DISBURSEMENTS. From the payments so received, the Trustee shall
     make disbursements as follows:

        (a) Administrative Claims. The Trustee shall pay those claims, fees or charges specified
in 11 U.S.C. § 507(a)(2), including the Debtor(s) attorney fees and costs in such amount as may
be allowed by the Court. As of the date of this plan, Debtor(s) counsel estimates that total
attorney fees and costs for representation of Debtor(s) (excluding the fee for filing the Debtor(s)
petition) will be as follows:

                          Estimated total attorney fees:                    $4000.00
                                                                            *
                          Estimated total costs                         +   $0
                                                                        =   $0
                          Less retainer:                                -   $1600.00

               TOTAL FEES AND COSTS TO BE PAID THROUGH PLAN: $2400.00 ______

       * If this figure differs from the Disclosure of Compensation originally filed by the
Debtor(s) attorney, said Disclosure must be amended simultaneously with the filing of this plan or
amended plan, as provided in Fed. R. Bankr. P. 2016(b).

        (b) Impaired Secured Claims. After the payments provided for above, the Trustee shall
pay allowed secured claims, as determined pursuant to 11 U.S.C. § 506(a), together with interest
at the rate set forth below from the date of confirmation, on a pro rata basis, as follows:

    Name of Creditor         Claim Number         Allowed Secured Claim *          Rate of %

STANDARD AUTO CREDIT                              $14,390.00                       2%

  [* This figure is the lesser of the total amount of the debt owing to the creditor or the value
  of the collateral securing said debt.]

        Secured creditors shall retain their liens as provided by 11 U.S.C. § 1325(a)(5)(B). In
order for any unsecured deficiency to be allowed and paid, a proof of claim must be filed pursuant
to Montana's Local Bankruptcy Rules.

        (c) Unimpaired Secured Claims. The following secured creditors, whose claims will be
left unimpaired by this Plan, are not provided for by this Plan and shall receive no payments
through the Trustee except with regard to those arrearages specified below, if any:

              Name of Creditor                                 Description of Collateral
19-60516-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:59:23 Page 3 of 11




        Concurrently with the payments on impaired secured claims specified above, the following
arrearages on unimpaired secured claims, if any, shall be paid through the Trustee on a pro rata
basis until the same have been paid in full:

               Name of Creditor                 Claim No.           Amount of Arrearage

       Upon completion of the Plan, all prepetition arrearages provided for by this Plan shall
be deemed current.


        (d) Domestic Support Obligations. After the payments provided for above, the Trustee
shall pay all allowed prepetition domestic support obligations. Such allowed claims for prepetition
domestic support obligations shall be paid in full under this Plan, without interest (unless otherwise
provided).

            Creditor                              Claim No.                     Claim Amount

            NA

       (e) Priority Claims. After the payments provided for above, the Trustee shall pay
allowed claims entitled to priority in such order as specified in 11 U.S.C. § 507.

        (f) General Unsecured Claims. After the payments provided for above, the Trustee
shall pay dividends, to the extent possible, to allowed unsecured, nonpriority claims on a pro rata
basis.

        (g) Liquidation Analysis. The total amount distributed under paragraphs 2(d), (e) and
(f) above will be at least $ 0.00 , which exceeds what would be available to pay unsecured
claims if the Debtor(s) estate was liquidated under Chapter 7 of the Bankruptcy Code. A
discharge will not be entered by the Court until said sum has been distributed, or until all allowed
unsecured claims have been paid in full, whichever is less.

    3. REJECTION OF CONTRACTS OR LEASES. The Debtor(s) rejects the
following executory contracts and unexpired leases, and shall surrender property subje ct to
such contracts or leases:

        Type of Agreement            Date of Agreement            Other Party to Contract

All other executory contracts and unexpired leases shall be affirmed.
19-60516-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:59:23 Page 4 of 11



    4. SURRENDER OF PROPERTY. The Debtor(s) surrenders any and all interest in the
following described collateral to the stated secured creditor in full satisfaction of the creditor’s
allowed secured claim. In order for any unsecured deficiency to be allowed and paid under this
Plan, a proof of claim must be filed pursuant to Montana’s Local Bankruptcy Rules. Upon
confirmation, the stay that arose under 11 U.S.C. § 362 and 11 U.S.C. § 1301 immediately
terminates without further order. The termination does not authorize actions for personal liability
or property not surrendered.

                     Secured Creditor              Description of Collateral



    5. POSTPETITION SECURED DEBT: The Debtor(s) reserves the right to incur post-
petition secured debts, upon prior written approval of the Trustee, for items necessary to
Debtor(s) performance under this Plan.

    6. REPORT OF CHANGES IN INCOME: The Debtor(s) shall commit all projected
disposable income to the Plan for the applicable commitment period and shall immediately report
any changes in income in excess of 10% per month to the Trustee.

    7. DECLARATIONS: Under penalty of perjury, Debtor(s) affirms that all federal and state
income, employment and other tax returns due as of the date of this plan have been filed with the
appropriate agency, and that all post-petition payments due on all domestic support obligations
have been paid through the date of this Plan.

    8. VESTING OF PROPERTY OF THE ESTATE. Property of the estate shall revest in
the Debtor(s) upon (Check the applicable box):

       __ Plan confirmation.
       X Closing of the case.
       __Other: ________________________________________________________

   9. PREVIOUS BANKRUPTCIES, AND DISCHARGE: (Check one)

       _ Debtor(s) is not eligible for a discharge of debts because the Debtor(s) has
       previously received a discharge described in 11 U.S.C. § 1328(f).
       X Under penalty of perjury, Debtor(s) declares that he/she has not received a discharge
       in a previous bankruptcy case that would cause him/her to be ineligible to receive a
       discharge in the above-entitled case under 11 U.S.C. § 1328(f).

   10 INCOME TAX REFUNDS: Debtor(s), within 14 days of filing the return, will supply
      the Trustee with a copy of each tax return filed during the Plan term and will (Check
      one):
19-60516-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:59:23 Page 5 of 11



   _ ___ Retain any tax refunds received during the Plan term and has included them in
Debtor(s) budget.
   X___Turn over to the Trustee all income tax refunds received during the plan term.
    ______Turn over to the Trustee a portion of any income tax refunds received during the Plan
term as specified below.


   10. NON STANDARD PLAN PROVISIONS.

             _ None.

         If “None” is checked, the rest of Paragraph 11 need not be completed or reproduced.
         Under Bankruptcy Rule 3015(c), nonstandard provisions are required to be set forth
below.


        These Plan provisions will be effective only if the applicable box on Page 1 of this
Plan is checked.


   11. CERTIFICATION. No changes have been made to the form required by Montana
Local Bankruptcy Rules except those referenced in Paragraph 11 and the Debtor(s) is not seeking
confirmation of any provision not allowed under the Federal Rules of Bankruptcy Procedure.

          DATED this 6th day of June, 2019.

                                              /s/ Coltin L. Burgess
                                              Debtor, COLTIN LEE BURGESS

                                              /s/ Amber M. Burgess
                                              Debtor, AMBER MARIE BURGESS

                                              /s/ Juliane E. Lore________________
                                              Attorney for Debtors
19-60516-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:59:23 Page 6 of 11



                                  CERTIFICATE OF SERVICE
I, the undersigned, do hereby certify under penalty of perjury that on the 6th day of June, 2019, a
copy of the foregoing CHAPTER 13 PLAN DATED June 6, 2019 was served by electronic
means pursuant to LBR 9013-1(d)(2) on the parties noted in the Court’s ECF transmission
facilities and/or by pre-paid USPS mail on the following parties:

Standard Auto Sales
1503 Broadwater Ave.
Billings, MT 59102

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Montana Department of Revenue
P.O. Box 7701
Helena, MT 59604-7701

Advanced Radiology LTD
P.O. Box 23001
Pasadena, CA 91185

ALCOA Billing Center
3429 Regal Dr.
Alcoa, TN 37701

Altana Federal Credit Union
3212 Central Ave.
Billings, MT 59102

Anesthesia Partners
Department 0906
Denver, CO 80256

Animal Clinic of Billings
1420 10th Street W.
Billings, MT 59102

Billings Chiropractic Injury Clinic
19-60516-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:59:23 Page 7 of 11



1918 Broadwater Ave.
Billings, MT 59102

Billings Clinic
801 North 29th Street
Billings, MT 59101

Billings OBGYN
PO BOX 34215
1611 Zimmerman Trail
Billings, MT 59107

Caine & Weiner
12005 Ford Rd.
Dallas, TX 75234

Capital One Bank
P.O. Box 60599
City of Industry, CA 91716

CB1
P.O. Box 31213
Billings, MT 59107

CBB Collections
200 North 34th Street
Billings, MT 59102

CBO Collections
200 North 34th Street
Billings, MT 59102

Century Link
P.O. Box 91155
Seattle, WA 98111

City of Billings
Public Utilities
2251 Belknap Ave.
Billings, MT 59101
19-60516-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:59:23 Page 8 of 11




Convergent Outsourcing, Inc.
800 SW 39th Ste., Ste. 100
P.O. Box 9004
Renton, WA 98057

Credit Acceptance
P.O. Box 5070
Southfield, MI 48086

Credit Protection Association
13355 Noel Rd., Ste. 2100
Dallas, TX 75240

Credit Service Co.
960 S. 24th Street
Billings, MT 59102

CU Recovery
26263 Forest Blvd.
Wyoming, MN 55092

Eastern Radiological
1233 North 30th Street
Billings, MT 59101

Energy Share
P.O. Box 5959
Helena, MT 59604

EOS CCA
P.O. Box 981008
Boston, MA 02298

ERC
P.O. Box 57610
Jacksonville, FL 32241

First Interstate Bank
401 N. 31st St.
19-60516-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:59:23 Page 9 of 11



PO Box 30918
Billings, MT 59101

IC System
P.O. Box 64437
Saint Paul, MN 55164

MDU
P.O. Box 5600
Bismarck, ND 58506

MS Services LLC.
123 W 1st St., Ste. 430
Casper, WY 82601

MSU Billings
1500 University Drive
Billings, MT 59101

Natera
P.O. Box 8427
Pasadena, CA 91109

National Credit Management
1177 N. Warson Rd.
Saint Louis, MO 63132

Northwestern Energy
11 East Park Street
Butte, MT 59701

Ortho Montana
Dept. 1362
Denver, CO 80256

Portfolio Recovery Associates
P.O. Box 12914
Norfolk, VA 23541

Progressive Leasing
19-60516-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:59:23 Page 10 of 11



256 W. Data Drive
Draper, UT 84020

Riverstone Health
123 S. 27th Street
Billings, MT 59101

Santander Consumer USA
P.O. Box 660633
Dallas, TX 75266

SCL Health
P.O. Box 912590
Denver, CO 80291

The Children's Clinic PC
3401 Ave E.
Billings, MT 59102

US Dept. of Education
P.O. Box 2287
Atlanta, GA 30301

US Dept. Vets
P.O. Box 11930
Saint Paul, MN 55111

Wells Fargo Card Services
1220 Concord Ave.
Concord, CA 94520

Charter Communications
P.O. Box 742614
Cincinnati, OH 45274

Jami Rebsom Law Firm
411 West Park Street
Livingston, MT 59047

Progressive Insurance
19-60516-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:59:23 Page 11 of 11



6300 Wilson Mills Rd.
Mayfield Village, OH 44143

Verizon Wireless
Po box 660108
Dallas, TX 75266

                                          /s/ Juliane E. Lore_____
                                          For Lore Law Firm, PLLC
